SniDEim, J.,
dissenting. By the act of March 25th, 1810, chapter 25th, section 7, it is “provided, that no notarial act concerning immovable property, shall have any effect against third parties, until the same shall have been recorded in the office of the judge of the parish, in which such immovable property be situated.
By the Act of 1846, p. 71, (the office of parish judge having been abolished,) the office of parish recorder was established.
My views on the subject of registry, in cases not characterised by fraud, have differed from those of my brethren. I stated them at some length, in Stockton v. Briscoe, 1 Ann. 249. They have undergone no such change in any particular, as would enable me to concur in the decree in the present case; but I do not conceive it suitable to state them again at length. I, therefore, refer to what I then said, and to the cases cited below.
The doctrine, that an omission to register, is cured by the registry of a subsequent title, accompanied by possession, has always seemed to me dangerous, *456particularly with regard to uncultivated lands, or vacant lots in towns or cities. I do not see how, under this theory, an individual can safely buy, or a bank or capitalist safely loan money, upon unimproved lots, or uncultivated lands. The common course of examination of title, by the attornies of banks and individuals, has been to trace the title down by a satisfactory chain of conveyances, to the person proposing to sell or mortgage, and obtain from the recorder or register, certificates of freedom, from sales or mortgages by him; and the more cautious, properly take like certificates as to the antecedent proprietors. But upon the theory of Stockton’s case, it would be necessary to have a general search, to see if any individual, other than the proposed vendor or mortgagor, had sold or mortgaged the property in question. A recording officer might, I think, lawfully l’efuse to give such a certificate. But if he were willing to undertake such a search, the labor of weeks would be required in New Orleans for one certificate, and the duties of the office would become impracticable. A strict construction of the registry laws, must undoubtedly result in cases, of individual hardship. But will not the opposite interpretation, lead to results equally, or even more dangerous 1 Under the former, the diligent are safe. Under the latter, the assurance of safety, is almost an impossibility. Aside, however, from the consideration of results, what is the legal meaning and effect of the very stringent language of the statute ? See Carraby v. Desmarre, 7 N. S. 661. Gravier v. Barron, 4 L. R. 239. Hagan v. Williams, 2 L. R. 122. Mary v. Lampré, 6 R. R. 314. Tulane v. Levinson, 2 Ann. 787. Crear v. Sowles, 2 Ann. 698.
I am not aware that our jurisprudence makes a distinction in this matter, (which the statute does not make) between a judicial mortgagee, and a conventional mortgagee, between a creditor who attaches, and a purchaser who buys from the vendee, who has already sold by a deed, which the previous buyer had neglected to record.
What would be the effect of actual possession for a length of time sufficient under the code, to form the basis of a plea of prescription, is a question not presented in this cause.
The natural equity of this case, is against the defendants; but I think the law is in their favor.